MEMORANDUM ***
Defendant appeals the District Court’s denial of his petition for a Writ of Habeas Corpus. Defendant asserts that the evidence at trial showed that the kidnap was incidental to the murder and he is therefore not liable for murder with special circumstances.1 The California Court of *358Appeals’ decision was a reasonable application of federal constitutional law. Tran v. Lindsey, 212 F.3d 1143, 1153-54 (9th Cir.2000). There was sufficient evidence to support the jury’s conclusion that there was an independent felonious purpose during the Defendant’s kidnaping/ murder. Lewis v. Jeffers, 497 U.S. 764, 781-82, 110 S.Ct. 3092, 111 L.Ed.2d 606 (1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. The Government faded to Me an answering bnef-